                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                          LUFKIN DIVISION

LE’TROY DEWAYNE MERRITT                             §

VS.                                                 §                  CIVIL ACTION NO. 9:19cv241

DIRECTOR, TDCJ-CID                                  §

                      MEMORANDUM ORDER REGARDING TRANSFER

        Plaintiff Le’Troy Dewayne Merritt, an inmate confined at the Lewis Unit, proceeding pro se,

brings this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.
        The above-styled action was referred to the undersigned United States Magistrate Judge

pursuant to 28 U.S.C. 636 and the Local Rules for the Assignment of Duties to United States

Magistrate Judges.

                                               Discussion

        On September 28, 2019, in the 241st Judicial District Court for Smith County, Texas,

petitioner was convicted of aggravated robbery and sentenced to a term of imprisonment for twenty-

five years in the Texas Department of Criminal Justice.

        Pursuant to 28 U.S.C. § 2241(d), a petitioner may bring his petition for writ of habeas corpus

in the district court for the district wherein such person is in custody or in the district court for the

district within which he was convicted. Section 2241(d) further provides that the district court in

the exercise of its discretion may transfer the action to the other district in the furtherance of justice.

        Pursuant to 28 U.S.C. § 124, Smith County is located in the Tyler Division of the Eastern

District of Texas. Jurisdiction is proper in the Eastern District of Texas because the prisoner was

originally convicted within the district court’s territorial boundaries and is currently confined in this

district. However, the petition was inadvertently filed in the Beaumont Division instead of the

division in which petitioner was convicted, the Tyler Division. The Court has considered the

circumstances and has determined that the interest of justice would best be served if this petition

were transferred to the division in which the petitioner was convicted.
        Under 28 U.S.C. § 1404(a), for the convenience of parties and witnesses and in the interest

of justice, a district court may transfer any civil action to any other district or division where it could

have been brought. Such a transfer may be done sua sponte and is reviewable only for an abuse of

discretion. Mills v. Beech Aircraft Corp., 886 F.2d 758, 761 (5th Cir. 1989).

        Since petitioner complains of a conviction which occurred in Smith County, all records

involving this action most likely will be located in the Tyler Division. Thus, the transfer of this

action to such division would further justice. Therefore, it is the opinion of the undersigned that this

petition should be transferred to the United States District Court for the Eastern District of Texas,

Tyler Division. An Order of Transfer so providing shall be entered in accordance with this
Memorandum Opinion.



          SIGNED this 27th day of December, 2019.




                                                          _________________________
                                                          Zack Hawthorn
                                                          United States Magistrate Judge




                                                    2
